        Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 1 of 10



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


In re Ex Parte Application of

ELEMENT SIX TECHNOLOGIES LIMITED,

               Applicant,                                Case No. 1:18-mc-00418

               For an Order Pursuant to 28
               U.S.C. § 1782



       PETITIONER ELEMENT SIX TECHNOLOGIES LIMITED’S REPLY
      TO PURE GROWN DIAMOND, INC.’S OPPOSITION TO ELEMENT SIX
    TECHNOLOGIES LIMITED’S APPLICATION PURSUANT TO 28 U.S.C. § 1782

       Although Pure Grown Diamonds, Inc. (“PGD”) opposes the application under 28 U.S.C.

§ 1782 filed by Element Six Technologies Limited (“Element Six”), PGD cannot contest the

factual bases that support granting the application.

   x   Element Six is seeking discovery related to a critical issue in the Singapore patent

       infringement case – the chain of custody of infringing diamond material from PGD’s

       sister company, IIa, through to PGD’s ultimate sale of the finished gemstones. The

       requested discovery is directed to documents and testimony regarding the provenance of

       infringing materials (including Sample 3) that PGD received from IIa, as well as the

       admissibility of those documents. PGD admits the relevance of this discovery.

   x   The requested discovery is not available in the Singapore case because PGD is neither a

       party to the case nor subject to the Singapore court’s jurisdiction. In fact, IIa convinced

       the Singapore court that it should not compel responses to interrogatories on the

       provenance of Sample 3 in part because it would be better to obtain the discovery directly

       from PGD in the United States.

                                                 1
           Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 2 of 10



      x   The Singapore court is receptive to this discovery, having suggested it in the first place.

Thus, Element Six’s application should be granted.

A.        Statutory Factor 2: The Requested Discovery Is “For Use” in the Singapore Case 1

          PGD makes three arguments against Element Six’s clear showing that discovery related

to the provenance of Sample 3 would be useful in the Singapore case. None has any merit.

          First, PGD cites cases that stand for the unsurprising proposition that irrelevant

information is not discoverable pursuant to § 1782. But those cases have no bearing here

because Element Six is seeking relevant information, as expressly admitted by PGD in its

opposition. PGD admits that a “relevant issue is the provenance of the Samples” and that “[i]n

court orders, the Singapore court has expressly ruled that [a] relevant issue concerning the

diamond sample from PGD, ‘Sample 3,’ is whether it came from IIa.” D.I. 20, p. 11 and 1,

respectively; see also id., p. 10 (“the only applicable issue: the provenance of Sample 3”).

Although PGD characterizes those issues too narrowly – as the only relevant issues – it still

admits that they are relevant, and that related discovery could be “for use” in the Singapore

litigation. (Incredibly, PGD then feigns ignorance of how such documents could be relevant to

the Singapore litigation.) Id., p. 12. PGD’s admissions show that the requested discovery is

relevant to, and important for use in, the Singapore litigation.

          Second, PGD argues that Element Six’s evidence regarding the Singapore court’s

suggestion that Element Six obtain the relevant discovery is insufficiently reliable. But once

again, PGD itself provides the best evidence to undercut its own argument. PGD submitted the

Singapore court’s transcripts of notes of evidence of the discovery hearings 2 that show that

Element Six’s declarant’s characterization of the Singapore court’s proceedings was completely

1
    PGD does not dispute that Element Six’s application satisfies threshold statutory factors 1 and 3.
2
    These transcripts had not been received when Mr. Pang executed his declaration on September 6, 2018.

                                                       2
          Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 3 of 10



accurate. In December 2017, Element Six served interrogatories upon IIa regarding the

provenance of all of the samples accused in the Singapore case; IIa then sought to quash the

interrogatories. As those transcripts show, at the insistence of IIa (PGD’s sister company and the

defendant in the Singapore case), the Singapore court suggested that Element Six obtain the

discovery directly from PGD instead. For example, during a June 4, 2018 hearing, IIa’s counsel

argued:

          The issue before this Court is more in relation to Samples 1 to 3. The three
          samples were purchased from entities in the US – Gemesis, Microwave, and Pure
          Grown Diamonds. If the Plaintiff has purchased the diamonds from these entities,
          have they written to the entities to ask where they got the diamonds from?
          Wouldn’t that have been the most direct way of asking? They can always ask
          where the diamonds are from.
                                                    ...

          If you look at these questions, wouldn’t it have been more direct if the Plaintiff
          were to just write to Gemesis and ask ‘did you get LG10061905 from the
          Defendant’? Isn’t that the most straightforward and simplest thing to do? . . . [I]f
          they trap purchased it, then they should ask the entity that they purchased from.

D.I. 21, Ex. F-1, p. 5 and 11.

          The Singapore court concurred, stating:

          Here, [IIa’s counsel] Mr Yeo has said that it would make more sense for the
          Plaintiff to ask questions on chain of custody and provenance from the entities
          from whom it purchased Samples 1 to 3. Intuitively, it does seem that that would
          provide a more direct answer.
                                                   ...

          [C]an you say that it is necessary for the Defendant to answer the questions
          (which might go towards showing the ‘likelihood’ of how unmarked diamonds
          have moved), rather than to go straight to the entity in question, in the United
          States?

DI. 21, Ex. F-2, p. 9 (emphasis in original). The Singapore court therefore refused to compel IIa

to respond to the interrogatories in part based on its conclusion that the discovery could – and

should – be obtained from PGD in the United States. Thus, Mr. Pang accurately characterized



                                                    3
            Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 4 of 10



that the Singapore court “express[ed] the view that it would be more direct and effective for

Element Six to obtain discovery from these third party retailers.” D.I. 5, p. 8, ¶ 27; see also D.I.

20, p. 9.

        Third, PGD asserts that Element Six’s narrow discovery requests directed specifically to

the accused samples are not relevant to the Singapore litigation. In view of the Singapore

hearing transcript (excerpted above), this position is not sustainable. 3 Nevertheless, on October

16, 2018 (promptly after PGD filed its opposition), Element Six reached out to PGD to meet and

confer, seeking to ensure that it obtains the needed discovery without unnecessarily burdening

PGD. Rich Decl. Exs. 1, 3. PGD has rebuffed those efforts. Rich Decl. Exs. 2, 3. Regardless,

Element Six remains willing to confirm that it will use the information exclusively in relation to

the Singapore litigation, not for business purposes, and work with PGD to reach more focused

discovery requests based on discovery PGD has already admitted is relevant in the Singapore
3
 Though the requested discovery is unquestionably relevant and important to the Singapore case, PGD
nonetheless casts unsupported aspersions on Element Six’s intent in requesting it. PGD argues, “The only
use that most of this discovery could possibly have for Element Six is to give it—and, by extension, De
Beers—an insider understanding of PGD’s products and confidential business practices and a leg up in
the grown diamond market.” D.I. 20, p. 13. That is not only unfounded and incorrect, it improperly
categorizes the entire point of this proceeding: The discovery will go to prove up Element Six’s case of
patent infringement in the Singapore court.

Throughout the rest of its brief, PGD makes a number of other unsupported, irrelevant, and/or incorrect
statements concerning Element Six and De Beers (not a party to this proceeding) and the marketplace for
synthetic diamonds that are similarly irrelevant and/or incorrect. For all of its bluster, however, PGD
provides no support for any of these statements, none.

The uncontested facts in this case are simple. Element Six designs, develops, and produces synthetic
diamond supermaterials. Element Six currently owns over 1000 granted patents and approximately 500
pending patent applications worldwide, covering all of its businesses, including Singapore Patent Nos.
115872 and 110508, both of which relate to synthetic diamond material for various uses. On January 12,
2016, Element Six sued IIa based on these patents and several product samples purchased through U.S.
retailers. Element Six sought discovery from IIa before the Singapore court concerning the provenance of
these samples and, to date, IIa has argued that it did not make these samples and has no knowledge,
documents, or things that go the provenance of these samples. Both IIa and the Singapore court (in
denying those discovery requests) encouraged Element Six to obtain this discovery from the relevant
retailers in the United States. Element Six is currently before this Court doing exactly that.



                                                   4
         Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 5 of 10



litigation. Thus, there should be no doubt that Element Six is seeking the requested discovery

only for use in the Singapore litigation.

B.      Intel Discretionary Factor 1: The Requested Discovery Could Not be Obtained in
        the Foreign Proceedings

        In identifying the first discretionary factor, the Intel Court stated: “[W]hen the person

from whom discovery is sought is a participant in the foreign proceeding ..., the need for

§ 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

nonparticipant in the matter arising abroad. A foreign tribunal has jurisdiction over those

appearing before it and can itself order them to produce evidence.” Intel, 542 U.S. at 264. Here

Element Six is seeking discovery from PGD. PGD is not a party to the Singapore litigation and

is not subject to the jurisdiction of the Singapore court. The Singapore court cannot compel it to

produce documents or provide testimony. Thus, the first discretionary factor identified by the

Supreme Court supports granting Element Six’s application.

        PGD seeks to obfuscate this straightforward conclusion by submitting an expert

declaration from a Singapore lawyer, Mr. Rajah. Mr. Rajah argues that the same discovery could

possibly be obtained using Letters Rogatory. However, that does not aid PGD’s argument.

Letters Rogatory are an alternative, but not essential, method for starting the discovery process

under 28 U.S.C. § 1782(a). 4 The statute establishes no preference for one route over the other. 5



4
  “The order may be made pursuant to a letter rogatory issued, or request made, by a foreign or
international tribunal or upon the application of any interested person and may direct that the testimony
or statement be given, or the document or other thing be produced, before a person appointed by the
court. By virtue of his appointment, the person appointed has power to administer any necessary oath and
take the testimony or statement.” 28 U.S.C. § 1782(a) (emphasis added).
5
 Indeed, this Court has granted requests for discovery under § 1782 without the issuance of letters
rogatory. See, e.g., In re Application of Gorsoan Ltd. & Gazprombank OJSC for an Order Pursuant to 28
U.S.C. 1782 to Conduct Discovery for Use in a Foreign Proceeding, No. 13 MISC. 397 PGG, 2014 WL
7232262 (S.D.N.Y. Dec. 10, 2014) (J. Gardephe), aff'd sub nom. Gorsoan Ltd. v. Bullock, 652 F. App’x 7
(2d Cir. 2016).

                                                    5
        Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 6 of 10



       More fundamentally, however, the discovery that Element Six seeks could not be

obtained directly in the Singapore case. As described above, IIa told the Singapore court that it

did not have the relevant documents and argued that it should not have to respond to

interrogatories because Element Six could get the information directly from PGD in the United

States. The Singapore court refused to compel IIa to respond to interrogatories in large part

based on its conclusion that the discovery should be obtained from PGD in the United States.

PGD and IIa should not be allowed to play one Court off against the other.

C.     Intel Discretionary Factor 2: The Singapore Court Is Receptive to U.S. Judicial
       Assistance

       PGD does not dispute that the Singapore court would be receptive to receiving assistance

obtaining PGD’s documents. As discussed above, the Singapore court encouraged this and

PGD’s expert admits it. Thus, the second Intel factor supports the production of PGD’s

requested documents. Instead, PGD argues that the requested deposition testimony would not be

admissible at trial. But it never argues that the Singapore court would refuse to consider the

deposition testimony in determining the weight to give the documents to be produced or in

deciding whether to allow more discovery from IIa. In other words, although PGD goes to great

lengths seeking to undermine the credibility of Element Six’s expert declarant on Singapore law,

it has no basis to argue (and does not argue) that his analysis is incorrect.

       The declarations submitted by Mr. Rajah and Mr. Pang are consistent: both experts

recognize that deposition testimony may be admissible for interlocutory issues (such as

consideration of whether to compel further discovery from IIa), whether it is admissible at trial

or not. Compare D.I. 5, at p. 12-14 (citing Exs. 12-14) to D.I. 22, at p. 14, ¶¶ 37-41. Here, the

deposition testimony sought by Element Six relates to four key topics: (1) information regarding

Sample 3 including its manufacture, procurement, storage, and sale (Topic Nos. 1, 29);


                                                  6
        Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 7 of 10



(2) admissibility of documents related to Sample 3 (Topic Nos. 2-7, 9-10, 11-12, 14-16, 18-20,

22-24, and 26-28); (3) communications concerning the infringing samples and the Singapore

litigation (Topic Nos. 8, 11, 30-31); and (4) to the extent that there is no information specific to

Sample 3, PGD’s general practices and protocols related to manufacture, purchase, storage, and

sale of CVD diamond material at the time of provenance of Sample 3 (Topic Nos. 13, 17, 21, and

25). D.I. 3, Ex. B. All of these topics would provide information relevant to various

interlocutory issues, in particular, whether there are additional documents for IIa to produce,

whether IIa should provide further interrogatory responses, and/or whether documents produced

by PGD would be admissible. Thus, these topics are not barred from consideration by the

Singapore court under either Mr. Pang’s or Mr. Rajah’s analysis, and PGD should provide

testimony on them (in addition to the requested documents).

D.     Intel Discretionary Factor 3: Element Six Is Seeking to Follow the Singapore
       Court’s Discovery Orders, Not Circumvent Them

       Element Six’s discovery requests are narrowly limited to the diamond samples at issue in

the Singapore litigation, as PGD admits. Furthermore, Element Six is doing exactly what the

Singapore court suggested – pursuing this admittedly relevant discovery directly from PGD in

the United States. Thus, the third Intel discretionary factor supports granting Element Six’s

application.

       PGD argues that Element Six’s requests are overbroad because the Singapore court

refused earlier discovery based solely on a lack of temporal limitations in Element Six’s requests

to IIa. That is not what the Singapore court did. The Assistant Registrar granted some requests

and denied others; requests similar to the subject matter requested here were allowed. See, e.g.,

D.I. 21, Ex. I-1, p. 7. In the cited paragraph, it refused to compel certain other discovery because

the lack of a temporal limitation meant that the request would not have been tied to the Samples:


                                                  7
        Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 8 of 10



        Request 5 extends to documents “to date”. Plaintiff’s counsel has explained in
        written submissions that “it is very possible that even recently created documents
        would shed light on the Defendant’s annealing process”, and that having a
        restrictive upper limit on the documents sought “would create the risk of
        excluding highly relevant documents”. However, setting “to date” as the upper
        limit would include documents that post-date the manufacture and purchase of
        the Samples, and there is no basis for such documents to be relevant to the
        alleged infringing Samples. The request also appears to be speculative in nature.

Ex. I, p. 5, ¶ 7(b) (cited in D.I. 20, p. 17; emphasis added). That is, the Singapore court’s

concern was not based on when a document was created, it was based on whether such a

document would relate to the infringing Samples. Here, all of the discovery requests are

expressly tied to the infringing Samples, which satisfies the overbreadth concern expressed by

the Singapore court. 6 See D.I. 3, Ex. B.

        PGD also raises a cryptic argument asserting that “Element Six knew of Sample 3’s

origin in 2016 and did nothing for two years” to support an argument that Element Six should

have sought this discovery earlier from the Singapore court. D.I. 20, p. 18. The factual

statement is demonstrably untrue – PGD itself submitted transcripts that showed Element Six

was diligently seeking the discovery in the Singapore court. See, e.g., D.I. 21, Ex. F-1, p. 2-6.

Furthermore, Element Six did exactly what it should have done according to the cases that PGD

cites: it sought the discovery first in the foreign court and only invoked § 1782 when it was

unable to obtain satisfaction there. See D.I. 20, p. 18-19 (collecting cases standing for

proposition that courts may deny § 1782 requests when a party has not first sought production in

the foreign forum). That is, according to the cases PGD cites, Element Six has done exactly




6
  As PGD points out, there was one typographical error that led to the omission of the term “during the
provenance period for Sample 3” from Request No. 21. D.I. 20, p. 17. That request should be limited in
that manner (as Request Nos. 19, 20, 22, and 23 are). Element Six appreciates PGD noting the error and
giving Element Six the opportunity to clarify and correct it.


                                                   8
         Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 9 of 10



what it should have done by exhausting the possibility of discovery from IIa in Singapore first.

Intel discretionary factor 3 supports granting its current application.

E.      Intel Discretionary Factor 4: Element Six Is Seeking Narrowly Tailored Discovery

        PGD’s final argument on the Intel factors is that the discovery that Element Six seeks

would be overly burdensome. While Element Six doubts that the narrow discovery it served

would be especially burdensome because it is focused only on the infringing Samples in the

Singapore litigation, it reached out to PGD to meet and confer in order to make sure the

discovery would not be too onerous. 7 Rich Decl. Exs. 1, 3. But PGD refuses to cooperate in

narrowing the discovery in a manner that would get Element Six the discovery it needs, while

minimizing the burden on PGD. Rich Decl. Exs. 2, 3. Given these circumstances, PGD should

not be heard to complain that Element Six’s requested discovery would be too burdensome.

Nonetheless, Element Six remains willing to narrow the requested discovery to the documents

and testimony related to only Sample 3 (rather than all three of the infringing Samples) or, if

there are no documents sufficient to show the provenance of Sample 3 specifically, to documents

sufficient to show how PGD obtained its CVD diamonds in the time period relevant to Sample 3.

See Rich Decl. Ex. 1. Under these circumstances, Intel discretionary factor 4 favors granting the

application.

        Finally, PGD asks to be allowed to object to the subpoena. D.I. 20, p. 23. Had Element

Six’s application been considered by this Court ex parte, a request to be heard on the scope of

the subpoena would make sense. But because PGD has opposed the application, its request is a

7
  PGD also complains that discovery would be onerous for it to respond to because it is a “small business”
with limited resources at its disposal.” D.I. 20, p. 20. On the other hand, it asserts that it is a “market
leader in the manufacture and sale of [lab] grown diamonds.” Id. at p. 4. Furthermore, PGD is part of the
greater IIa Holdings Group, which also includes IIa, the defendant in the Singapore case. See D.I. 21, Ex.
J-2, p. 13 (“The Defendant [IIa] has admitted that PGD and itself are part of the IIa Holdings Group.”).
And more fundamentally, PGD voluntarily responded to an ex parte application with extensive briefing,
exhibits, and declarations.

                                                    9
         Case 1:18-mc-00418-PGG Document 24 Filed 10/29/18 Page 10 of 10



transparent attempt to delay production of its documents. PGD no doubt hopes to run out the

clock in aid of its sister company, IIa, knowing full well that factual witness statements must be

submitted by December 28, 2018 in the Singapore litigation. D.I. 16, p. 1. PGD has had its

opportunity to address the scope of the subpoena and should not be allowed to reargue that issue.

                                          CONCLUSION

         Element Six respectfully requests that this Court grant its application for discovery

pursuant to 28 U.S.C. § 1782 and issue the subpoena included in Element Six’s opening papers.

Dated:          October 29, 2018
                New York, New York

                                                       Respectfully submitted,

                                                       PROSKAUER ROSE LLP


                                                       /s/ Russell T. Gorkin_____
                                                       Steven M. Bauer, Esq.
                                                       Russell T. Gorkin, Esq.
                                                       Eleven Times Square
                                                       New York, NY 10036-8299
                                                       Tel: (212) 969-3000
                                                       Fax: (212) 969-2900
                                                       sbauer@proskauer.com
                                                       rgorkin@proskauer.com
                                                       Attorneys for Element Six Technologies
                                                       Limited
MCDONNELL BOEHNEN
HULBERT & BERGHOFF LLP

Paul H. Berghoff, Esq. (pro hac vice)
Joshua R. Rich, Esq. (pro hac vice)
George T. Lyons III, Esq. (pro hac vice)
300 South Wacker Drive
Chicago, Illinois 60606-6709
Tel: (312) 913-0001
Fax: (312) 913-0002
berghoff@mbhb.com
rich@mbhb.com
lyons@mbhb.com

                                                  10
